 

Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

DATED AS OF FEBRUARY 22, 2017

 

BY AND AMONG

 

INTERNAP CORPORATION

 

AND

 

THE PURCHASERS PARTY HERETO

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1       ARTICLE II PURCHASE AND
SALE OF SHARES 4 Section 2.1 Purchase and Sale of Shares 4 Section 2.2 Closing 5
Section 2.3 Closing Deliveries 5       ARTICLE III REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 6 Section 3.1 Subsidiaries 6 Section 3.2 Organization
and Power 6 Section 3.3 Authorization; Enforcement 6 Section 3.4 No Conflict 7
Section 3.5 Government Approvals 7 Section 3.6 Authorized and Outstanding Stock
8 Section 3.7 SEC Documents; Financial Information 8 Section 3.8 Material
Changes; Undisclosed Events, Liabilities or Developments 9 Section 3.9
Litigation 9 Section 3.10 Compliance with Laws 9 Section 3.11 Taxes 9 Section
3.12 Intellectual Property 10 Section 3.13 Contracts and Commitments 10 Section
3.14 Employee Matters 10 Section 3.15 Transactions with Affiliates 11 Section
3.16 Insurance 11 Section 3.17 Investment Company Act 11 Section 3.18 Margin
Regulations 11 Section 3.19 NASDAQ 12 Section 3.20 Issuance Exempt 12 Section
3.21 No Integrated Offering 12 Section 3.22 Internal Accounting and Disclosure
Controls 12 Section 3.23 Off Balance Sheet Arrangements 13 Section 3.24 Transfer
Taxes 13 Section 3.25 Ownership of Property 13 Section 3.26 Finders or Brokers
13 Section 3.27 Material Non-Public Information 13 Section 3.28 No Other
Representations or Warranties 14       ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER 14 Section 4.1 Organization and Power 14 Section 4.2
Authorization; Enforcement 14 Section 4.3 No Conflict 14 Section 4.4 Government
Approvals 15 Section 4.5 Investment Representations 15 Section 4.6 Finders or
Brokers 16

 

i 

 

 



Section 4.7 No Other Representations or Warranties 16       ARTICLE V COVENANTS
OF THE PARTIES 16 Section 5.1 Regulatory 16 Section 5.2 Use of Proceeds 16
Section 5.3 Purchaser Transaction Expenses 16 Section 5.4 Placement Agent’s Fees
17 Section 5.5 Further Assurances 17 Section 5.6 Lock-up 17 Section 5.7 Press
Release 17       ARTICLE VI MISCELLANEOUS 18 Section 6.1 Execution and
Counterparts 18 Section 6.2 Intentionally Omitted 18 Section 6.3 Governing Law
18 Section 6.4 Waiver of Jury Trial 18 Section 6.5 Entire Agreement; No Third
Party Beneficiary 18 Section 6.6 Reliance by and Exculpation of Jefferies as
Placement Agent 18 Section 6.7 Notices 19 Section 6.8 Successors and Assigns 20
Section 6.9 Headings 20 Section 6.10 Amendments and Waivers 20 Section 6.11
Interpretation; Absence of Presumption 21 Section 6.12 Severability 21 Section
6.13 Enforcement 21 Section 6.14 Remedies; Survival of Representations and
Warranties 21

 

SCHEDULES

 

Schedule 1 List of Purchasers

 

ii 

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement, dated as of February 22, 2017 (this
“Agreement”), is by and among Internap Corporation, a Delaware corporation (the
“Company”), and the parties listed on Schedule 1 hereto as signing this
Agreement on behalf of the various purchasers hereunder (each a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, the Purchasers desire to purchase from the Company, and the Company
desires to issue and sell to the Purchasers, an aggregate of 23,802,850 shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) at a price of US$1.81 per share, all in accordance with this
Agreement; and

 

WHEREAS, the Shares are being sold in a private placement, without registration
under the Securities Act or any other applicable securities Laws, in reliance on
one or more exemptions from registration and other requirements thereunder.

 

In consideration of the promises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1           Definitions. For all purposes of this Agreement, the
following terms shall have the following respective meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Avenir” means Avenir Corporation, on behalf of certain Persons for whose
advisory accounts Avenir has investment discretion.

 

“Avenir Purchasers” means the Persons for which Avenir has investment discretion
over such Person’s advisory account who are purchasing Shares pursuant to this
Agreement, each of whom shall be a Purchaser for all purposes under this
Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or holiday on which
banks in New York City are required or permitted to be closed.

 

“By-Laws” means the Company’s By-Laws, as amended.

 

1

 

 

“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as amended.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Related Parties” means the Company’s Affiliates or any direct or
indirect equity holders, members, managers, directors, officers, employees,
agents, or representatives of the Company or any of its Affiliates (other than
the Company).

 

“Effect” has the meaning set forth in definition of Material Adverse Effect.

 

“Engagement Letter” has the meaning set forth in Section 6.6(c).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Documents” has the meaning set forth in Section 3.14.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” means the Credit Agreement dated as of November 26,
2013, by and among the Company, the lenders from time to time party thereto and
Jefferies Finance LLC, as administrative agent, as amended by the First
Amendment to Credit Agreement dated as of October 30, 2015, the Second Amendment
to Credit Agreement dated as of April 12, 2016 and the Third Amendment to Credit
Agreement dated as of January 26, 2017.

 

“Financial Statements” has the meaning set forth in Section 3.7.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

 

“Intellectual Property Rights” means all registered copyrights, copyright
registrations and copyright applications, trademark registrations and
applications for registration, patents and patent applications, trademarks,
service marks, service names, trade names, Internet domain names and any other
intellectual property rights or licenses that are used by the Company or its
Subsidiaries in their businesses as presently conducted, including all: (i)
databases, computer programs and other computer software user interfaces,
know-how, trade secrets, customer lists,

 

2

 

 

proprietary technology, processes and formulae, source code, object code,
algorithms, development tools, instructions and templates created by or on
behalf of the Company or its Subsidiaries; and (ii) inventions, trade dress,
logos and designs created by or on behalf of the Company or any of its
Subsidiaries.

 

“Investment Company Act” mean the Investment Company Act of 1940, as amended.

 

“Jefferies” has the meaning set forth in Section 4.5(e).

 

“Law” means any applicable federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

 

“Lien” means any mortgage, pledge, security interest or other encumbrance.

 

“Material Adverse Effect” means any state of facts, change, event, violation,
inaccuracy, effect, condition, circumstance, occurrence or development (any such
item, an “Effect”) that, individually or taken together with all other Effects
that have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, (i) is materially adverse to the business, operations,
properties, results of operations, assets, liabilities or condition (including
financial condition) of the Company and its Subsidiaries, taken as a whole, or
(ii) prevents the performance by the Company of any of its obligations under
this Agreement or any Related Agreement to which it is a party or the
consummation of the transactions contemplated hereby or thereby; provided,
however, that none of the following shall constitute or shall be considered in
determining whether there has occurred a Material Adverse Effect: (x) changes in
the national or world economy or financial markets as a whole or changes in
general economic conditions that affect the Company or its Subsidiaries, so long
as such changes or conditions do not adversely affect the Company and its
Subsidiaries, taken as a whole, in a materially disproportionate manner relative
to other similarly situated participants in the industries or markets in which
they operate; and (y) any change in Law or GAAP or interpretation thereof after
the date of this Agreement, so long as such changes do not adversely affect the
Company and its Subsidiaries, taken as a whole, in a materially disproportionate
manner relative to other similarly situated participants in the industries or
markets in which they operate.

 

“NASDAQ” means The NASDAQ Stock Market LLC (NASDAQ Global Market).

 

“Non-Avenir Purchasers” means the Purchasers other than the Avenir Purchasers.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, Governmental
Entity or any other entity.

 

“Preferred Stock” has the meaning set forth in Section 3.6(a).

 

“Purchaser” has the meaning set forth in the Preamble.

 

3

 

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Purchaser Related Parties” means, with respect to any Purchaser, such
Purchasers’ Affiliates or any direct or indirect equity holders, members,
managers, directors, officers, employees, agents, or representatives of such
Purchaser or any of its Affiliates (other than the Purchaser).

 

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into between the Company and the Purchasers.

 

“Related Agreements” means, collectively, the Registration Rights Agreement and
any other agreements, documents, certificates or instruments delivered pursuant
to this Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” means all filings under the Securities Act or under Section 13
or 15(d) of the Exchange Act (including all financial statements, amendments,
exhibits and schedules thereto and the results of the Company’s operations and
cash flow contained therein) filed by the Company with, or furnished by the
Company to, the SEC on or after January 1, 2015.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” has the meaning set forth in the Recitals.

 

“Stock Plans” means the Internap Corporation 2014 Stock Incentive Plan, 2005
Incentive Stock Plan as amended, 2000 Non-Officer Equity Incentive Plan and 1999
Non-Employee Directors’ Stock Option Plan, as amended, and the equity award
inducement grants made to Peter D. Aquino upon his appointment as President and
Chief Executive Officer of the Company.

 

“Subsidiary” has the meaning set forth in Rule 1-02(x) of Regulation S-X
promulgated by the SEC.

 

“Tax” means all federal, state, local, foreign and other taxes, including
income, gross receipts, franchise, property, sales, withholding, payroll, use
and employment taxes and custom duties, together with any interest or penalties
thereon or other similar additions to tax.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC.

 

“Transaction Expenses Cap” means US$100,000.

 

ARTICLE II
PURCHASE AND SALE OF SHARES

 

Section 2.1           Purchase and Sale of Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing the Company agrees to
issue and sell the Shares to the Purchasers and the Purchasers agree, severally
and not jointly, to purchase the Shares from the Company at a price of US$1.81
per share for the aggregate purchase price of US$43,083,158.50 (the “Purchase

 

4

 

 

Price”), as set forth on Schedule 1 hereto; provided however that the
obligations the Purchaser to purchase the Shares at the Closing are subject to
the satisfaction (or waiver of such condition by the Purchasers) at or prior to
the Closing of the following conditions:

 

(a)          the gross proceeds received by the Company for the Shares sold
pursuant to this Agreement shall be no less than $40.0 million in the aggregate;

 

(b)          the Company shall deliver each of the items set forth in Section
2.3(b) hereof;

 

(c)          the Common Stock shall have not been suspended from trading on
NASDAQ; and

 

(d)          notice of the issuance of the Shares shall have been delivered to
NASDAQ.

 

Section 2.2           Closing. The consummation of the purchase and sale of the
Shares and other transactions contemplated hereby (the “Closing”) shall take
place (and shall be deemed to occur) electronically at 10:00 AM, New York City
time on the third (3rd) business day following the date of this Agreement, or at
such other place and time as the parties may mutually agree; provided however
that if the Closing does not occur prior to the close of business on March 3,
2017, this Agreement shall automatically terminate and be of no force and
effect. The date on which the Closing occurs is referred to as the “Closing
Date”.

 

Section 2.3           Closing Deliveries.

 

(a)          Deliveries by the Purchaser. At the Closing, each Non-Avenir
Purchaser shall deliver or cause to be delivered, and Avenir shall deliver on
behalf of the Avenir Purchasers, to the Company the following items:

 

(i)          the Purchase Price by wire transfer of immediately available funds
to an account previously designated in writing by the Company to the Purchasers,
in full satisfaction of its respective payment of the Purchase Price pursuant to
Section 2.1;

 

(ii)         a counterpart to the Registration Rights Agreement, executed on
behalf of the Purchaser by a duly authorized signatory thereof; and

 

(iii)        such information as may be required by the Transfer Agent in
respect to the Purchaser in order to provide for the issuance of the applicable
Shares.

 

(b)          Deliveries by the Company. At the Closing, the Company shall
deliver or cause to be delivered to the Purchasers the following items:

 

(i)          certificates evidencing the Shares or evidence from the Transfer
Agent of the issuance of the respective Shares in such names as directed by the
Purchasers or their respective representatives on behalf of the Purchasers
(including, in the case of the Avenir Purchasers, by Avenir) by book entry on
the stock ledger, as requested by the Purchasers, of the Company pursuant to
Section 2.1;

 

5

 

 

(ii)         a good standing certificate of the Company from the Secretary of
State of the State of Delaware dated not more than 7 days prior to the Closing
Date;

 

(iii)        a certificate of an officer of the Company that the representations
and warranties set forth in this Agreement are true and correct as of the date
of the Closing;

 

(iv)        a certificate of the secretary or another authorized officer of the
Company certifying that the Certificate of Incorporation, By-Laws and the
resolutions of the Board approving this Agreement are in full force and effect
and to the incumbency of the officers of the Company signing this Agreement; and

 

(v)         a counterpart to the Registration Rights Agreement, executed on
behalf of the Company by a duly authorized signatory thereof.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchasers, as of the date of this
Agreement (except to the extent made only as of a specified date, in which case
as of such date), except as set forth in the SEC Documents filed before the date
of this Agreement (other than disclosures in any “risk factors” or “forward
looking statements” contained in the SEC Documents or any other disclosure in
the SEC Documents that is predictive or forward looking in nature), that:

 

Section 3.1           Subsidiaries. The Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary of the
Company, free and clear of all Liens, rights of first refusal, preemptive rights
or other restrictions, and all of the issued and outstanding shares of capital
stock or other equity interests of such Subsidiaries are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

Section 3.2           Organization and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the state
of Delaware and has all requisite corporate power and authority to own its
properties and to carry on its business as presently conducted and as proposed
to be conducted. Each of the Subsidiaries is a corporation or other entity duly
incorporated or formed, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or formation and has all requisite
corporate or other entity power and authority to own its properties and to carry
on its business as presently conducted and as proposed to be conducted. Each of
the Company and its Subsidiaries is duly licensed or qualified to do business as
a foreign corporation or other entity and is in good standing in each
jurisdiction where the character of its property or the nature of the activities
presently conducted by it makes such qualification necessary, except where the
failure to so qualify has not had and would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

Section 3.3           Authorization; Enforcement. The Company has all necessary
corporate power and authority and has taken all necessary corporate action
required for the due authorization, execution, delivery and performance by the
Company of this Agreement and any other Related Agreement to which it is a party
and the completion by the Company of the transactions contemplated hereby and
thereby and for the due authorization, issuance, sale and delivery of the
Shares. The Shares, when issued, sold, and delivered in accordance with the
terms of this

 

6

 

 

Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid, and nonassessable, and will be free of restrictions on
transfer other than the transfer restrictions set forth in Section 4.5(b) of
this Agreement and under applicable state and federal securities Laws. The
issuance of the Shares does not require any further corporate action and is not
subject to any preemptive right or rights of first refusal under the Certificate
of Incorporation or any contract to which the Company is a party. This Agreement
has been duly executed and delivered by the Company, and each Related Agreement
to which the Company is a party, when executed and delivered by the Company,
will be duly executed and delivered. Assuming due execution and delivery thereof
by each of the other parties thereto, this Agreement is, and each Related
Agreement to which the Company is a party, when executed by the Company will be,
a valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable laws relating to bankruptcy, insolvency, reorganization, moratorium
or other similar legal requirements relating to or affecting creditors’ rights
generally and except as such enforceability is subject to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

Section 3.4           No Conflict. The authorization, execution, delivery and
performance by the Company of this Agreement and the Related Agreements to which
it is a party, and the completion by the Company of the transactions
contemplated hereby and thereby, including the issuance of the Shares, do not
and will not: (i) violate, conflict with or result in the breach of any
provision of the Certificate of Incorporation or By-Laws or violate any
provision of Law applicable to the Company or its Subsidiaries or any of their
respective properties or assets; or (ii) with such exceptions as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, whether after the giving of notice or the lapse of time or both:
(a) result in the creation of any Lien upon any asset of the Company or its
Subsidiaries or the suspension, revocation, material impairment, forfeiture or
nonrenewal of any franchise, permit, license or other right granted by a
Governmental Entity to the Company or its Subsidiaries; or (b) violate any of
the terms of, constitute a breach of, or default under, or result in or permit
the cancellation, termination or acceleration of any bond, debenture, indenture,
credit agreement, note or any other evidence of indebtedness, or any agreement,
stock option or other similar plan, lease, mortgage, deed of trust or other
instrument (including any material contract of the Company of the type described
in the first sentence of Section 3.13) to which the Company or any of its
Subsidiaries is a party, by which the Company or any of its Subsidiaries is
bound, or to which any of the properties or assets of the Company or any of its
Subsidiaries is subject.

 

Section 3.5           Government Approvals. No consent, approval, license or
authorization of, or designation, declaration or filing with, any Governmental
Entity is or will be required on the part of the Company in connection with the
execution, delivery and performance by the Company of this Agreement and the
Related Agreements to which it is a party, or in connection with the issuance of
the Shares, except for: (i) those which have already been made or granted; (ii)
the filing of a current report on Form 8-K with the SEC; (iii) filings with
applicable state securities commissions; (iv) those which due to their
requirements can be made or obtained following the Closing and which shall be so
obtained; (v) post-Closing filings as may be required to be made with the SEC
and with any state or foreign blue sky or securities regulatory authority; and
(vi) as would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

 

7

 

 

Section 3.6           Authorized and Outstanding Stock.

 

(a)          The authorized capital stock of the Company consists of 120,000,000
shares of the Common Stock and 20,000,000 shares of Preferred Stock, par value
$0.001 per share (the “Preferred Stock”).

 

(b)          As of February 17, 2017, the issued and outstanding capital stock
of the Company consists of 57,216,361 shares of the Common Stock. There are no
outstanding shares of Preferred Stock. All of the issued and outstanding shares
of capital stock of the Company are duly and validly authorized and are validly
issued, fully paid and non-assessable. The designations, powers, preferences,
rights, qualifications, limitations and restrictions in respect of each class or
series of capital stock of the Company are as set forth in the Certificate of
Incorporation.

 

(c)          Except with respect to options or other equity awards pursuant to
the Stock Plans: (i) no subscription, warrant, option, convertible security or
other right issued by the Company to purchase or acquire any shares of capital
stock of the Company is authorized or outstanding; (ii) there is no option,
warrant, call, right, commitment or agreement of any character to which the
Company is a party or by which the Company is bound or obligating the Company to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement or to issue or distribute to holders of any
shares of its capital stock any evidences of indebtedness or assets of the
Company; (iii) the Company has no obligation to pay any dividend or make any
other distribution in respect of its capital stock; and (iv) there are no
agreements between the Company and any holder of its capital stock relating to
the acquisition, disposition or voting of the capital stock of the Company,
except for this Agreement and the Company has not entered into any agreement
with any Purchaser in connection with the offer or sale of the Common Stock
other than this Agreement. No Person is entitled to any preemptive right or
right of first refusal granted by the Company with respect to the issuance of
any capital stock of the Company and the issuance of the Shares issuable
hereunder will not trigger any anti-dilution or similar right that has not been
properly waived.

 

Section 3.7           SEC Documents; Financial Information. The Company has
timely filed all SEC Documents required to be filed by the Company with the SEC
pursuant to the Exchange Act and the Securities Act since January 1, 2014. As of
their respective filing dates (or, if amended or superseded by a filing prior to
the date of this Agreement, on the date of such amended or superseded filing),
the SEC Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and the rules and regulations of the SEC
thereunder applicable to such SEC Documents, and as of their respective dates
none of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The consolidated financial statements of the
Company included in the SEC Documents (including all related notes and
schedules, where applicable) (the “Financial Statements”) fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries, as at the respective dates thereof, and their
consolidated results of operations and consolidated cash flows for the
respective periods then

 

8

 

 

ended (subject, in the case of the unaudited quarterly financial statements
filed on Form 10-Q, to notes and normal year-end audit adjustments and to any
other adjustments described therein, as permitted by the SEC on Form 10-Q) in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated therein or in the notes thereto or, in the case of
unaudited interim financial statements, as permitted by the SEC on Form 10-Q).

 

Section 3.8           Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest unaudited Financial Statements filed
with the SEC until the date of this Agreement, except as specifically disclosed
in a subsequent SEC Document (other than disclosures in any “risk factors” or
“forward looking statements” contained therein or any other disclosure that is
predictive or forward-looking in nature) filed prior to the date hereof: (i)
there has been no event, occurrence or development that has had or that would be
reasonably expected to have a Material Adverse Effect; (ii) neither the Company
nor any of its Subsidiaries has incurred any liability (contingent or otherwise)
other than liabilities (a) incurred in the ordinary course of business
consistent with past practice, (b) reflected or reserved against in the most
recent balance sheet included in the SEC Documents, (c) which have been
discharged or paid in full prior to the date of this Agreement or (d) incurred
pursuant to the transactions contemplated by this Agreement; and (iii) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreement to
purchase or redeem any shares of its capital stock.

 

Section 3.9           Litigation. As of the date of this Agreement, there is no
litigation, action, suit, investigation or governmental proceeding pending or,
to the knowledge of the Company, threatened, against the Company or its
Subsidiaries or affecting any of the properties or assets of the Company or its
Subsidiaries that would, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect. Neither the Company nor its
Subsidiaries is in default with respect to any order, writ, injunction, decree,
ruling or decision of any Governmental Entity that is expressly applicable to
the Company or its Subsidiaries or any of the properties or assets of the
Company and its Subsidiaries, except in each case as would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.

 

Section 3.10         Compliance with Laws. The business of the Company and its
Subsidiaries is not being conducted in violation of any Law, ordinance or
regulation of any Governmental Entity, except for violations as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received notification
from any Governmental Entity (a) asserting a violation of any Law, statute,
ordinance or regulation or the terms of any judgments, orders, decrees,
injunctions or writs applicable to the conduct of its business, (b) threatening
to revoke any license, franchise, permit or government authorization, or (c)
restricting or in any way limiting its operations as currently conducted or
proposed to be conducted, except in each case as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

 

Section 3.11         Taxes. The Company and its Subsidiaries: (i) have filed all
Tax returns required to be filed within the applicable periods for such filings
(with due regard to any extension); (ii) have paid all Taxes and other
governmental assessments required to be paid; and (iii) have reserved in the
Financial Statements an amount adequate for the payment of all Taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except

 

9

 

 



in the case of clauses (i) and (ii) with respect to matters contested in good
faith and for which adequate reserves have been established in accordance with
GAAP.

 

Section 3.12         Intellectual Property. All Intellectual Property Rights
purported to be owned by the Company or its Subsidiaries or otherwise are owned
free and clear by the Company or its Subsidiaries (as the case may be) by
operation of Law or have been validly assigned to the Company or its
Subsidiaries (as the case may be) other than those Intellectual Property Rights
where the failure to own or assign such rights would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. The
Intellectual Property Rights are sufficient in all material respects to carry on
the business of the Company and its Subsidiaries as presently conducted and as
proposed to be conducted and the Company has taken commercially reasonable
security measures to protect the secrecy, confidentiality and value of all of
its material Intellectual Property Rights. To the knowledge of the Company, with
such exceptions as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect, the Intellectual Property Rights
purported to be owned by the Company or its Subsidiaries do not infringe the
intellectual property rights of any third party. Neither the Company nor any of
its Subsidiaries has received any written notice or other written claim from any
third party: (i) asserting that any of the Intellectual Property Rights
purported to be owned by the Company or any of its Subsidiaries infringe any
intellectual property rights of such third party; (ii) challenging the validity,
effectiveness or ownership by the Company or any of its Subsidiaries of any of
the Intellectual Property Rights; or (iii) asserting that the Company or any of
its Subsidiaries is in material default with respect to any license granting
Intellectual Property Rights to the Company or its Subsidiaries other than, in
each such case, if the assertion, challenge or allegation in any such notice or
claim were accurate or true, would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect. The Company has no
knowledge of any material infringement or improper use by any third party of any
of the Intellectual Property Rights, other than any such infringement or
improper use as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

Section 3.13         Contracts and Commitments. All of the material contracts
(as such term is defined in Item 601(b)(10) of Regulation S-K of the SEC) of the
Company or its Subsidiaries in effect on the date of this Agreement that are
required to be described in the SEC Documents, or to be filed as exhibits
thereto, have been so described or filed and are in full force and effect and,
to the knowledge of the Company, upon completion of the transactions
contemplated by this Agreement and the Related Agreements, will continue in full
force and effect, without penalty or adverse consequence. Neither the Company
nor its Subsidiaries nor, to the knowledge of the Company, any other party is in
breach of or in default under any such contract, other than, in each such case,
as would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

Section 3.14         Employee Matters. Except as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, the
Company has described in, or filed as an exhibit to, the SEC Documents filed
prior to the date of this Agreement all of the following types of documents,
agreements, plans or arrangements that are required by federal securities laws
to be described in, or filed as an exhibit to, the SEC Documents: employment
agreements, consulting agreements, deferred compensation, pension or retirement
agreements or arrangements (including all “employee pension benefit plans” as
defined in Section 3(2) of ERISA, bonus,

 

10

 

 

incentive or profit-sharing plans or arrangements, or labor or collective
bargaining agreements in effect of the Company and its Subsidiaries) (the “ERISA
Documents”). Except for any compliance failures as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect: (i) the
Company and its Subsidiaries are in compliance in all material respects with all
applicable laws and regulations relating to labor, employment, fair employment
practices, terms and conditions of employment, and wages and hours; and (ii)
each ERISA Document has been administered in compliance with its terms and all
applicable requirements of ERISA. To the Company’s knowledge, none of the
Company’s or its Subsidiaries’ employees are obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with his or her employment obligations to the
Company or its Subsidiaries or that would conflict with the Company’s and its
Subsidiaries’ business as now conducted or proposed to be conducted, except for
such contracts and other agreements, judgments, decrees and orders as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. The Company is not a party to any collective bargaining
agreement.

 

Section 3.15         Transactions with Affiliates. Except for compensation
arrangements with respect to which all required disclosures have been made in
the SEC Documents, since January 1, 2016, there have been no loans, leases or
other agreements, understandings or continuing transactions between the Company
or its Subsidiaries, on the one hand, and any officer or director of the Company
or its Subsidiaries or any Person that the Company believes is the owner of five
percent or more of the Common Stock then outstanding or any corporation,
partnership, trust or other entity in which any such officer, director, or
stockholder has a substantial interest or is an officer, director, trustee or
partner, or any respective family member or Affiliate of such officer, director
or stockholder, on the other hand.

 

Section 3.16         Insurance. Each of the Company and its Subsidiaries is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as the Company reasonably believes are prudent and
customary for the businesses in which the Company and its Subsidiaries are
engaged. All such insurance is fully in force, except where the failure to be in
full force has not had and would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
reason to believe that it will not be able to renew or extend its existing
insurance coverage as and when such coverage expires or will not be able to
obtain similar coverage from similar insurers as may be necessary to continue
its business without an increase in cost significantly greater than general
increases in cost experienced for similar companies in similar industries with
respect to similar coverage.

 

Section 3.17         Investment Company Act. The Company is not, and immediately
after giving effect to the sale of the Shares in accordance with this Agreement
and the application of the proceeds thereof will not be required to be
registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act.

 

Section 3.18         Margin Regulations. The Company is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Shares will be used in a
manner as would cause the transactions contemplated hereby to violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

 

11

 

 

Section 3.19         NASDAQ. As of the date hereof, the Common Stock is listed
on NASDAQ, and no event has occurred, and the Company is not aware of any event
that is reasonably likely to occur, that would result in the Common Stock being
delisted from NASDAQ. The sale and issuance of the Shares complies with all
rules and regulations of NASDAQ and the listing of the Shares on NASDAQ is not
subject to any approvals except such as have been obtained prior to Closing.

 

Section 3.20         Issuance Exempt. Assuming the truth and accuracy of the
representations and warranties of the Purchasers contained in Article IV hereof,
the offer, sale, and issuance of the Shares will be exempt from the registration
requirements of the Securities Act, and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities Laws (or
qualification requirements under blue sky Laws).

 

Section 3.21         No Integrated Offering. Assuming the truth and accuracy of
the representations and warranties of the Purchasers contained in Article IV
hereof, neither the Company, nor any of its Affiliates or any other Person
acting on the Company’s behalf, has directly or indirectly engaged in any form
of general solicitation or general advertising with respect to the Shares nor
have any of such Persons made any offers or sales of any security or solicited
any offers to buy any security under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
Shares to be integrated with any prior offering of securities of the Company for
purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, any applicable NASDAQ stockholder
approval requirements.

 

Section 3.22         Internal Accounting and Disclosure Controls.

 

(a)          The Company and its Subsidiaries maintain a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f) and
Rule 15d-15(f) of the Exchange Act) that has been designed by, or under the
supervision of, the Company’s principal executive and principal financial
officers sufficient to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with GAAP and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. There are no material weaknesses in the Company’s internal
controls.

 

(b)          (i) The Company and its Subsidiaries maintain disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) and Rule 15d-15(e)
under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the Company
in the reports filed or to be filed or submitted under the Exchange Act is
accumulated and communicated to management of the Company, including its

 

12

 

 

principal executive officer and principal financial officer, to allow timely
decisions regarding required disclosures to be made, and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.

 

(c)          (i) The Company has not been advised of or become aware of (A) any
significant deficiencies in the design or operation of internal controls that
has not been adequately remediated or that could adversely affect the ability of
the Company or any of its Subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and its
Subsidiaries; and (ii) since September 30, 2016 there has been no change in the
Company’s internal controls over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s and its
Subsidiaries’ internal controls over financial reporting.

 

Section 3.23         Off Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or any of its Subsidiaries
and an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Documents and is not so disclosed, other
than as would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

 

Section 3.24         Transfer Taxes. All stock transfer or other taxes (other
than income or similar Taxes) which are required to be paid in connection with
the transactions contemplated hereby have been fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

Section 3.25         Ownership of Property. Except as set forth in the SEC
Documents, the Company has: (i) good and marketable fee simple title to its
owned real property, if any, free and clear of all Liens, except for Liens that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect; (ii) except as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, a valid
leasehold interest in all leased real property, and each of such leases is valid
and enforceable in accordance with its terms (subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy) and is in full force
and effect, and (iii) good title to, or valid leasehold interests in, all of its
other properties and assets, free and clear of all Liens, except for Liens that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

Section 3.26         Finders or Brokers. Neither the Company nor any of its
Affiliates has employed any investment banker, broker or finder in connection
with the transactions contemplated by this Agreement who might be entitled to
any fee or any commission from the Purchasers or any of their Affiliates in
connection with or upon consummation of the transactions contemplated hereby.

 

Section 3.27         Material Non-Public Information. To the extent the Company
has provided any material non-public information to any Purchaser, it has
provided such information to every Purchaser.

 

13

 

 

Section 3.28         No Other Representations or Warranties. Except for the
representations and warranties of the Company expressly set forth in this
Article III, with respect to the transactions contemplated by this Agreement,
the Company (i) expressly disclaims any representations or warranties of any
kind or nature, express or implied, including with respect to the condition,
value or quality of the Company and its Subsidiaries or any of the assets or
properties of the Company and its Subsidiaries, and (ii) specifically disclaims
any representation or warranty of merchantability, usage, suitability or fitness
for any particular purpose with respect to any of the assets or properties of
the Company and its Subsidiaries. Notwithstanding the foregoing, in making the
decision to invest in the Shares the Purchasers will rely, and the Company
agrees that the Purchasers may rely, on the information (A) contained in the SEC
Documents or (B) that has provided in writing to Purchasers by the Company or on
behalf of the Company.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Each Non-Avenir Purchaser represents and warrants, severally and not jointly, to
the Company and Avenir represents and warrants on behalf of the Avenir
Purchasers to the Company as of the date of this Agreement that:

 

Section 4.1           Organization and Power. Such Non-Avenir Purchaser is or,
in the case of Avenir, Avenir is and to Avenir’s knowledge each Avenir Purchaser
is, if not a natural person, an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to own its properties and to carry on its business
as presently conducted.

 

Section 4.2           Authorization; Enforcement. Such Purchaser has, or in the
case of Avenir each Avenir Purchaser has, all necessary power and authority and
has taken all necessary action required for the due authorization, execution,
delivery and performance by the Purchaser of this Agreement and any other
Related Agreement to which it is a party and the completion by the Purchaser of
the transactions contemplated hereby and thereby. Avenir represents that it has
all necessary power and authority for the due execution and delivery of this
Agreement and any Related Agreement on behalf of the Avenir Purchasers. This
Agreement has been duly executed and delivered by the Non-Avenir Purchaser, and
in the case of Avenir by Avenir, and each Related Agreement to which the
Purchaser is a party, when executed and delivered by the Purchaser, or in the
case of Avenir by Avenir, will be duly executed and delivered. Assuming due
execution and delivery thereof by each of the other parties thereto, this
Agreement is, and each of the Related Agreement to which the Purchaser is a
party, when executed by the Purchaser, will be a valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with its terms,
except as such enforceability may be limited by applicable laws relating to
bankruptcy, insolvency, reorganization, moratorium or other similar legal
requirements relating to or affecting creditors’ rights generally and except as
such enforceability is subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

 

Section 4.3           No Conflict. The authorization, execution, delivery and
performance by the Purchaser of this Agreement and the Related Agreements to
which it is a party, and the completion by the Purchaser of the transactions
contemplated hereby and thereby do not and will not: (i) violate, conflict with
or result in the breach of any provision of the organizational documents of

 

14

 

 

the Purchaser; or (ii) with such exceptions that would not, individually or in
the aggregate, be reasonably expected to have a material adverse effect on the
Purchaser’s ability to perform its obligations under this Agreement and the
Related Agreements to which it is a party, whether after the giving of notice or
the lapse of time or both: (a) violate any provision of Law applicable to the
Purchaser or its property or assets; or (b) violate any provision of, constitute
a breach of, or default under, or result in or permit the cancellation,
termination or acceleration of any material contract to which the Purchaser is a
party, by which the Purchaser is bound, or to which any of the property or
assets of the Purchaser is subject.         

 

Section 4.4           Government Approvals. No consent, approval, license or
authorization of, or designation, declaration or filing with, any Governmental
Entity is or will be required on the part of the Purchaser in connection with
the execution, delivery and performance by the Purchaser of this Agreement and
the Related Agreements to which it is a party, except for: (i) those which have
already been made or granted; (ii) those which may be made or obtained following
the Closing; or (iii) as would not, individually or in the aggregate, be
reasonably expected to have a material adverse effect on its ability to perform
its obligations under this Agreement and the Related Agreements to which it is a
party.

 

Section 4.5           Investment Representations.

 

(a)          Each Non-Avenir Purchaser represents and warrants that it is, and
Avenir represents and warrants that each Avenir Purchaser is, an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.

 

(b)          The Purchaser understands that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws. The
Purchaser has been advised by the Company that the Shares have not been
registered under the Securities Act, that the Shares will be issued on the basis
of the statutory exemption provided by Section 4(a)(2) under the Securities Act
or Regulation D promulgated thereunder, or both, relating to transactions by an
issuer not involving any public offering and under similar exemptions under
certain state securities laws, that this transaction has not been reviewed by,
passed on or submitted to any U.S. federal or state agency or self-regulatory
organization where an exemption is being relied upon, and that the Company’s
reliance thereon is based in part upon the representations made by the Purchaser
in this Agreement and the Related Agreements to which the Purchaser is a party.
The Purchaser acknowledges that it has been informed by the Company of, or is
otherwise familiar with, the nature of the limitations imposed by the Securities
Act and the rules and regulations thereunder on the transfer of securities.

 

(c)          The Purchaser is purchasing the Shares for its own account and not
with a view to, or for sale in connection with, any distribution thereof in
violation of U.S. federal or state securities laws.

 

(d)          The Purchaser confirms and agrees that (i) it has independently
evaluated the merits of its decision to purchase the Shares, (ii) it has not
relied on the advice of, or any representations by, Jefferies LLC, in its
capacity as placement agent (“Jefferies”), or any affiliate thereof or any
representative of Jefferies or its affiliates in making such decision, and (iii)
neither Jefferies nor any of its representatives has any responsibility with
respect to the completeness or

 

15

 

 

accuracy of any information or materials furnished to such Purchaser in
connection with the transactions contemplated hereby.

 

Section 4.6           Finders or Brokers. Neither the Purchaser nor any of its
Affiliates has employed any investment banker, broker or finder in connection
with the transactions contemplated by this Agreement who might be entitled to
any fee or any commission from the Company or any of its Affiliates in
connection with or upon consummation of the transactions contemplated hereby.

 

Section 4.7           No Other Representations or Warranties. The Purchaser
acknowledges that it (i) has received access to such books and records,
facilities, equipment, contracts and other assets of the Company and its
Subsidiaries which it has desired or requested to review, (ii) has conducted an
independent investigation of the Company and its Subsidiaries and the
transactions contemplated by this Agreement and (iii) has had access to
management of the Company to discuss and ask questions regarding the businesses
and assets of the Company and its Subsidiaries.

 

ARTICLE V
COVENANTS OF THE PARTIES

 

Section 5.1           Regulatory.

 

(a)          For so long as a Purchaser or any of its Affiliates holds any
portion of the Shares, the Company shall promptly, upon the request of such
Purchaser, use its commercially reasonable efforts to cooperate with, and assist
the Purchaser in any regulatory consent, filing, notification or clearance that
the Purchaser, upon advice of counsel, determines is advisable as to or by
reason of its ownership or holding of the Shares. Each party shall promptly
furnish to the other party all necessary information and provide reasonable
assistance as the other party may reasonably request in connection with this
Section 5.1(a). Each party shall keep the other party apprised of the status of
any communication with, and any inquiries or requests for additional information
from, any Governmental Entity (or other Person regarding any of the transactions
contemplated by this Agreement or the Related Agreements) with respect to this
Section 5.1(a) and shall use its respective commercially reasonable efforts to
comply promptly with any such inquiry or request (and, unless otherwise
prohibited by law, provide copies of any such communications that are in
writing).

 

(b)          All fees, costs and expenses incurred in connection with Section
5.1(a) above shall be paid by the party incurring such costs or expenses.

 

Section 5.2           Use of Proceeds. The Company covenants and agrees, and the
Purchasers acknowledge, that the proceeds of the Shares shall be used by the
Company for (i) the payment of the fees and expenses of the transactions
contemplated by this Agreement and (ii) the repayment of indebtedness and other
obligations under or with respect to the Existing Credit Agreement.

 

Section 5.3           Purchaser Transaction Expenses. The Company shall
reimburse the Purchasers (and shall be responsible for discharging) all
reasonable and invoiced out-of-pocket fees, costs and expenses incurred by the
Purchasers up to the Transaction Expenses Cap, including the fees and expenses
of attorneys, accountants and other outside professionals and consultants
engaged by the Purchasers and/or their Affiliates, in connection with the
preparation, negotiation

 

16

 

 

and execution of this Agreement, the Related Agreements and the transactions
contemplated hereby and thereby, including any preliminary discussions or
undertakings with respect to such transactions.

 

Section 5.4           Placement Agent’s Fees. The Company acknowledges that it
has engaged Jefferies in its capacity as placement agent in connection with the
sale of the Shares. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions, in
each case payable to third parties retained by the Company, relating to or
arising out of the transactions contemplated by this Agreement.

 

Section 5.5           Further Assurances. Subject to Section 6.10 hereof, after
the Closing, and for no further consideration, each of the parties shall, and
shall cause its Affiliates to, execute, acknowledge and deliver such
assignments, transfers, consents, assumptions and other documents and
instruments and take such other actions as may reasonably be requested to more
effectively consummate the transactions contemplated by this Agreement and the
Related Agreements.

 

Section 5.6           Lock-up. For a period commencing on the date hereof and
ending on the 90th day after the date hereof, the Company agrees not to,
directly or indirectly, other than with respect to the Shares, (1) offer for
sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any shares of Common Stock or
securities convertible into or exchangeable for Common Stock (other than the
Common Stock issued pursuant to the Stock Plans or any other employee benefit
plans, qualified stock option plans or other employee or director compensation
plans or programs existing on the date hereof or pursuant to currently
outstanding options, warrants or rights), or sell or grant options, rights or
warrants with respect to any shares of Common Stock or securities convertible
into or exchangeable for Common Stock (other than the grant of options pursuant
to the Stock Plans or any other option or equity compensation plans existing on
the date hereof), (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such shares of Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise, (3) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of any shares of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or any other securities of the
Company (other than with respect to any registration statement filed in
connection with any amendment to the Company’s registration statement on Form
S-3 dated November 23, 2016) or (4) publicly disclose the intention to do any of
the foregoing, in each case without the prior written consent of a majority in
interest of the Purchasers.

 

Section 5.7           Press Release. The Company and the Purchasers agree to
issue a joint press release announcing this Agreement, which press release will
contain all material, non-public information disclosed by the Company to the
Purchasers. The Company shall issue the press release prior to 9:30 AM, New York
City time on the date of this Agreement.

 

17

 

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1           Execution and Counterparts. This Agreement may be executed
in multiple counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other parties. In the event that
any signature is delivered by facsimile transmission or by email delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

Section 6.2           Intentionally Omitted.

 

Section 6.3           Governing Law. This Agreement is to be construed in
accordance with and governed by the internal Laws of the State of New York
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York to the rights and duties of the parties. All disputes and controversies
arising out of or in connection with this Agreement shall be resolved
exclusively in (i) the Supreme Court of the State of New York, New York County,
or (ii) the United States District Court for the Southern District of New York,
and each party agrees to submit to the jurisdiction of said courts and agrees
that venue shall lie exclusively with such courts.

 

Section 6.4           Waiver of Jury Trial. Each party hereby waives, and agrees
to cause each of its Affiliates to waive, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement, the Related Agreements or any transaction contemplated hereby or
thereby. Each party (i) certifies that no representative of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto and thereto have been induced to enter into
this Agreement and the Related Agreements by, among other things, the mutual
waivers and certifications in this Section 6.4.

 

Section 6.5           Entire Agreement; No Third Party Beneficiary. This
Agreement and the Related Agreements contain the entire agreement by and among
the parties with respect to the subject matter hereof and all prior
negotiations, writings and understandings relating to the subject matter of this
Agreement are merged in and are superseded and canceled by, this Agreement and
the Related Agreements. This Agreement does not create any rights, claims or
benefits inuring to any Person that is not a party hereto nor create or
establish any third party beneficiary hereto; provided, that Jefferies is an
intended third party beneficiary of this Agreement as set forth in Section 6.6.

 

Section 6.6           Reliance by and Exculpation of Jefferies as Placement
Agent

 

(a)          Each Purchaser agrees and acknowledges that (i) Jefferies, its
affiliates and its representatives have not made, and will not make any
representations or warranties with respect to the Company or the offer and sale
of the Shares, and such Purchaser will not rely on any statements made by
Jefferies, orally or in writing, to the contrary, (ii) such Purchaser will be

 

18

 

 

responsible for conducting its own due diligence investigation with respect to
the Company and the offer and sale of the Shares, (iii) such Purchaser will be
purchasing Shares based on the results of its own due diligence investigation of
the Company, (iv) such Purchaser has negotiated the offer and sale of the Shares
directly with the Company, and Jefferies will not be responsible for the
ultimate success of any such investment and (v) the decision to invest in the
Company will involve a significant degree of risk, including a risk of total
loss of such investment. Each Purchaser further represents and warrants to
Jefferies that it, including any fund or funds that it manages or advises that
participates in the offer and sale of the Shares, is permitted under its
constitutive documents (including, without limitation, all limited partnership
agreements, charters, bylaws, limited liability company agreements, all
applicable side letters with investors, and similar documents) to make
investments of the type contemplated by this Agreement. In light of the
foregoing, to the fullest extent permitted by law, the Company releases
Jefferies, its employees, officers, representatives and affiliates from any
liability with respect to such Purchaser’s participation in the offer and sale
of the Shares including, but not limited to, any improper payment made in
accordance with the information provided by the Company, except to the extent
such liability arises out of or is based on any action of or failure to act by
Jefferies that is determined, by a final, non-appealable judgment by a court, to
have resulted primarily and directly from Jefferies’ gross negligence, willful
misconduct or bad faith. This Section 6.6 shall survive any termination of this
Agreement.

 

(b)          The Company agrees and acknowledges that Jefferies may rely on its
representations, warranties, agreements and covenants contained in this
Agreement and each Purchaser agrees that Jefferies may rely on such Purchaser’s
representations and warranties contained in this Agreement as if such
representations, warranties, agreements and covenants, as applicable, were made
directly to Jefferies.

 

(c)          The Company agrees for the express benefit of Jefferies, that: (1)
neither Jefferies, nor any of its affiliates or any of its representatives has
any duties or obligations other than those specifically set forth herein or in
the engagement letter, dated as of January 10, 2017, between the Company and
Jefferies (the “Engagement Letter”); and (2) Jefferies, its affiliates and its
representatives shall be entitled to be indemnified by the Company for acting as
placement agent hereunder pursuant to the indemnification provisions set forth
in the Engagement Letter.

 

(d)          The Company agrees and acknowledges that the consummation by
Jefferies, as placement agent, of its obligations set forth in the Engagement
Letter, are subject to the condition that, at Closing, Jenner & Block LLP,
counsel to the Company, shall have provided Jefferies with a legal opinion in
form and substance reasonably satisfactory to Jefferies.

 

Section 6.7           Notices. All notices and other communications hereunder
shall be in writing and given by certified or registered mail, return receipt
requested, nationally recognized overnight delivery service, such as Federal
Express, or electronic mail or personal delivery against receipt to the party to
whom it is given, in each case, at such party’s address or electronic mail
address set forth below or such other address or electronic mail address as such
party may hereafter specify by notice to the other parties given in accordance
herewith. Any such notice or other communication shall be deemed to have been
given as of the date so personally delivered or transmitted by electronic mail,
on the next Business Day when sent by overnight delivery services or five days
after the date so mailed if by certified or registered mail.

 

19

 

 

If to the Company, to:

 

Internap Corporation
1 Enterprise Ave. N.
Secaucus, NJ 07094

Attention:Richard P. Diegnan

Email:rdiegnan@inap.com

 

with a copy to (which shall not constitute notice):

 

Jenner & Block LLP
353 North Clark Street
Chicago, IL 60654

Attention:Thomas A. Monson

Email:tmonson@jenner.com

 

If to any Purchaser, to the address set forth for such Purchaser on its
signature page hereto.

 

Section 6.8           Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns, and no other Person shall have any right or obligation
hereunder. Neither party hereto may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that the rights and obligations hereunder may be assigned by any
Purchaser to a controlled Affiliate of such Purchaser or any transferee of
Shares of a Purchaser (provided that any such transfer complies with the
restrictions on transfer set forth in Section 4.5 hereof); provided, that, in
such event, such Purchaser shall remain responsible for all obligations of such
Purchaser under this Agreement following the Closing. Any purported assignment
or delegation in violation of this Agreement shall be null and void ab initio.

 

Section 6.9           Headings. The Section, Article and other headings
contained in this Agreement are inserted for convenience of reference only and
shall not affect the meaning or interpretation of this Agreement.

 

Section 6.10         Amendments and Waivers. This Agreement may not be modified
or amended except by an instrument or instruments in writing signed by each
party; provided that if any such instrument shall be signed by less than all
Purchasers (or their respective successors or assigns), such modification or
amendment shall be effective only against Purchasers (or their successors or
assigns) signing the instrument. Any party may, only by an instrument in
writing, waive compliance by any other party with any term or provision hereof
on the part of such other party to be performed or complied with. No failure or
delay of any party in exercising any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The waiver by any party of a breach of any term or
provision hereof shall not be construed as a waiver of any subsequent breach.
The rights and remedies of the parties are cumulative and are not exclusive of
any rights or remedies that they would otherwise have hereunder.

 

20

 

 

Section 6.11         Interpretation; Absence of Presumption.

 

(a)          For the purposes hereof: (i) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits) and not to any particular provision of this Agreement,
and Article, Section, paragraph, Exhibit and Schedule references are to the
Articles, Sections, paragraphs, Exhibits, and Schedules to this Agreement unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless the
context otherwise requires or unless otherwise specified; and (iv) the word “or”
shall not be exclusive.

 

(b)          With regard to each and every term and condition of this Agreement,
the Related Agreements and any agreement or instrument subject to the terms
hereof, the parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration shall be given to the issue of which
party actually prepared, drafted or requested any term or condition of this
Agreement or any agreement or instrument subject hereto.

 

(c)          The Company agrees that the parties have negotiated in good faith
and at arms’ length concerning the transactions contemplated herein, and that
the Purchaser would not have agreed to the terms of this Agreement without each
and every of the terms, conditions, protections and remedies provided herein and
in the Related Agreements.

 

Section 6.12         Severability. Any provision hereof that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof; provided, however, that the parties shall attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.

 

Section 6.13         Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement or the Related Agreements, in addition to any other remedy to
which each party is entitled at law or in equity. Each of the parties further
hereby waives (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirement under any Law to post
security as a prerequisite to obtaining equitable relief.

 

Section 6.14         Remedies; Survival of Representations and Warranties. Any
and all remedies set forth in this Agreement or the Related Agreements: (i)
shall be in addition to any and all other remedies the Purchasers or the Company
may have at law or in equity; (ii) shall be cumulative; and (iii) may be pursued
successively or concurrently as the Purchasers and the Company may elect. The
exercise of any remedy by the Purchasers or the Company shall not be

 

21

 

 

deemed an election of remedies or preclude the Purchasers, on the one hand, or
the Company, on the other hand, from exercising any other remedy in the future.
The representations and warranties of the parties herein shall terminate as of,
and shall not survive, or be of any further force or effect following, the
Closing, except that the representations and warranties set forth in Article III
and Section 4.6 shall survive the Closing until the expiration of the statute of
limitations therefore, and, with respect to such representations and warranties
that survive the Closing, the parties shall be entitled to any right or remedy
available to them relating to, or as a result of, any breach of such
representations and warranties, provided that no Purchaser shall be entitled to
damages, in the aggregate, from the Company that are in excess of the respective
portion of the Purchase Price paid by such Purchaser. Under no circumstance
shall any party be entitled to exemplary or punitive damages or lost profits.
The covenants set forth in this Agreement shall survive in accordance with their
terms and until fully performed at which time they shall terminate.

 

[Signature Page Follows]



 

22

 

 

The parties have executed this Securities Purchase Agreement as of the date
first written above.

 

  INTERNAP CORPORATION           By:  

/s/ Peter D. Aquino

  Name:   Peter D. Aquino   Title:   President & Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASER:       THE GABELLI SMALL CAP GROWTH FUND         By:  

/s/ David Goldman

  Name:   David Goldman   Title:   Gabelli Funds, LLC

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASERS:       Avenir Corporation, on behalf of certain advisory accounts  
      By:  

/s/ Peter C. Keefe

  Name:   Peter C. Keefe   Title:   Executive Chairman

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASERS:       Park West Investors Master Fund, Limited       By: Park West
Asset Management LLC   Its: Investment Manager         By:  

/s/ Grace Jimenez

  Name:   Grace Jimenez   Title:   Chief Financial Officer

 

  Address:   Park West Asset Management LLC   900 Larkspur Landing Circle, Suite
165   Larkspur, CA 94939   Phone: (415) 524-2900

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASERS:       Park West Partners International, Limited       By: Park
West Asset Management LLC   Its: Investment Manager         By:  

/s/ Grace Jimenez

  Name:   Grace Jimenez   Title:   Chief Financial Officer

 

  Address:   Park West Asset Management LLC   900 Larkspur Landing Circle, Suite
165   Larkspur, CA 94939   Phone: (415) 524-2900

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASERS:       Nineteen77 Global Multi-Strategy Alpha
(Levered) Master Limited       By: UBS O’Connor LLC, as investment advisor      
  By:  

/s/ Andrew Hollenbeck / Nicholas Vagra

  Name:   Andrew Hollenbeck / Nicholas Vagra   Title:  

Manager, General Counsel /

Manager, Chief Operating Officer

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASERS:       O’Connor Global Multi-Strategy Alpha  
Master Limited       By: UBS O’Connor LLC, as investment advisor         By:  

/s/ Andrew Hollenbeck / Nicholas Vagra

  Name:   Andrew Hollenbeck / Nicholas Vagra   Title:  

Manager, General Counsel /

Manager, Chief Operating Officer

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

SCHEDULE 1

 

List of Purchasers

 

Purchaser Number of Shares Purchase Price Avenir Corporation 4,990,697
$9,033,161.57 The Gabelli Small Cap Growth Fund 5,524,861 $9,999,998.41

Nineteen77 Global Multi-Strategy
Alpha (Levered) Master Limited

O’Connor Global Multi-Strategy Alpha Master Limited

5,000,000 $9,050,000.00

Park West Partners International, Limited

Park West Investors Master Fund, Limited

8,287,292 $14,999,998.52 Total 23,802,850 $43,083,158.50

 

 

 

